         Case 1:19-cv-00800-DAD-EPG Document 38 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HARTFORD FIRE INSURANCE                            Case No. 1:19-cv-00800-DAD-EPG
     COMPANY, et al.,
12
                    Plaintiff,                          ORDER RE: STIPULATED REQUEST FOR
13                                                      DISMISSAL OF ENTIRE ACTION WITH
            v.                                          PREJUDICE
14
     DOMETIC CORPORATION, et al.,
15                                                      (ECF No. 37)
                    Defendants.
16

17
          The Parties have filed a stipulation to dismiss this entire action with prejudice. (ECF No.
18
     37.) In light of the stipulation, the case has ended and is dismissed with prejudice. See Fed. R.
19
     Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).
20
     Accordingly, the Clerk of the Court is respectfully directed to close this case.
21

22 IT IS SO ORDERED.

23
      Dated:     January 7, 2021                              /s/
24                                                    UNITED STATES MAGISTRATE JUDGE
25

26
27

28
